DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-13 are pending.
This communication is in response to the communication filed 3/28/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for diagnosis support. Specifically, the claims recites executing identification processing, receiving instructions for the identification, modifying the identification processing, executing the modified identification processing, and outputting identification results which are grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps similar to those identified abstract ideas including collecting information, analyzing it, and outputting the results of the collection and analysis. See MPEP 2106.04. Here, the claims are directed to concepts relating to tracking or organizing medical information, because the claims recite receiving and processing input data by modifying the process and outputting identification results including patient descriptions and medical recommendations. The claims are also interpreted to be directed to a mental process, since a person skilled in the art may be able to analyze medical data and determine a plurality of conclusions where one may be a rejected first conclusion and another may be a second conclusion made after a rejection of a first conclusion. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use processing circuitry, non-transitory computer-readable storage medium, memory, trained models, and modification of trained models. 
The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processing circuity may be any processor set up that allows for the input, output, display, processing, and communication of data (specification p. 3, 7, 39, fig. 2). The non-transitory computer-readable storage medium and memory function to store data and may be any storage device, hard disk drive, solid state drive, or an integrated circuit storage drive (p. 7-9). The trained models may utilize a machine learning algorithm, such as discrimination analysis, logistic regression, a support vector machine, a neural network, Randomized Trees, or a subspace method, may be any composite function, and are generally stated as to their function and are only used to support diagnosis instead of treating patients (p. 11, 35). The specification explains that the modification of the trained models includes adding or removing a trained model (fig. 9, 13).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves a technology. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to support diagnosis instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claim limitations involving executing identification processing, receiving instructions for the identification, modifying the identification processing, and executing the modified identification processing are similar to a computer receiving, sending, and communicating data.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processing circuitry and a non-transitory computer-readable storage medium to perform the steps of executing identification processing, receiving instructions for the identification, modifying the identification processing, executing the modified identification processing, and outputting results and reasons amount to no more than using computer devices to automate or implement the abstract idea of diagnosis support. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The additional elements are determined to be extra-solution activity because the computer elements are generally recited and linked to the abstract idea to perform basic computer functions of data storage and processing (p. 7-8, 32). The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe diagnosis support. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of diagnosis support. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Boroczky et al. US2020/0027554 in view of Reiner US2014/0324469.
As per claim 1, Boroczky teaches 
a diagnosis support apparatus comprising: a memory storing a plurality of trained models; and processing circuitry configured to: (Boroczky abstract, par. 7 teaches artificial intelligence based medical solutions and a memory and a processor implementing a cognitive artificial intelligence training mechanism)
execute identification processing with the plurality of trained models by using medical information as an input to output a first identification result and a first identification reason for providing the first identification result; (Boroczky fig. 1, 4 and associated paragraphs, par. 45-47, 56 teaches receiving input data for a clinical question and identifying requirements to simulate artificial patient as well as patient data sets associated with real patients and applying hundreds or thousands of reasoning algorithms and using a cognitive artificial intelligence training system that simulates patients for training the operation of deep-learning based algorithms)
modify the plurality of trained models to perform modified identification processing by causing the plurality of trained models to… (Boroczky par. 47, 64, 94, 101 teaches using hundreds or even thousands of reasoning algorithms for processing, where modifications and variations to embodiments may be made, which is interpreted as a modification of the trained models providing modified identification processing, here cognitive artificial intelligence training mechanism may perform a backpropagation to update how nonimage-based information of real patients is perturbed as well as how medical images of real patients are perturbed so that future changes will provide more accurate nonimage-based information changes and the medical image changes)
execute the modified identification processing with the modified plurality of trained models by using the medical information as an input to output a second identification result and a second identification reason for providing the second identification result, the second identification reason being different from the first identification reason: and (Boroczky par. 25, 29, 47, 101 teaches the cognitive system may provide additional logic for routing requests to the appropriate request processing pipeline, such that different analysis and potential responses are generated based on a determined domain of the input request, here combining and evaluating final results generated by the processing may be performed by multiple request processing pipelines and other control and interaction logic facilitate the utilization of multiple request processing pipelines, multiple processing pipelines may result from various modifications of algorithms or trained models)
output the second identification result and the second identification reason as part of at least one of an interpretation report, a description for a patient, and a medical recommendation (Boroczky fig. 4 and associated paragraphs, par. 27, 35, 44, 56-59 teaches use of IBM Watson to provide situation specific advice, insights, guidance, and answer questions based on specific evidence, which is interpreted as outputting a results and reason as a medical recommendation; the knowledge base expansion based operations may comprise artificial intelligence system training, patient diagnostics, medical treatment recommendation systems, medical practice management systems, personal patient care plan generation and monitoring, patient electronic medical record (EMR) evaluation for various purposes, such as for identifying patients that are suitable for a medical trial or a particular type of medical treatment, or the like, here the emr and any medical recommendations may be interpreted as interpretation reports and include patient information, interpreted as description of patients).
Boroczky does not specifically teach the following limitations met by Reiner, modify the identification processing to refrain from outputting the first identification reason in response to an instruction to reject the first identification reason; (Reiner par. 29, 111 teaches validating, refuting, or modifying data throughout the course of the patient care continuum, here at any point in the processing a data output may be refuted, interpreted as refraining from outputting based on an input, which may be an input interpreted as a rejection)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Boroczky to refrain from outputting an identification reason in response to instructions for rejecting an identification reason as taught by Reiner with the motivation to decrease data redundancy through healthcare providers duplicating medical tests and studies which may not have been necessary had a full complement of medical data be readily available at any time in the instant point of care (Reiner par. 5).
As per claim 2, Boroczky and Reiner teach all the limitations of claim 1 and further teach wherein the processing circuitry executes identification processing by further using information not included in the medical information as an input to output a third identification result and a third identification reason for providing the third identification result (Boroczky par. 25, 47, 57-59 teaches the cognitive system may provide additional logic for routing requests to the appropriate request processing pipeline, such as based on a determined domain of the input request, combining and evaluating final results generated by the processing performed by multiple request processing pipelines, and other control and interaction logic that facilitates the utilization of multiple request processing pipelines, since multiple output recommendations may be provided and fourth reason and result may occur in an embodiment, here information not included in the medical information for input may include the simulated or artificial patient data).
As per claim 3, Boroczky and Reiner teach all the limitations of claim 1 and further teach 
wherein the processing circuitry further outputs a third identification result and a third identification reason for providing the third identification result, and (Boroczky par. 25, 47, 57-59 teaches the cognitive system may provide additional logic for routing requests to the appropriate request processing pipeline, such as based on a determined domain of the input request, combining and evaluating final results generated by the processing performed by multiple request processing pipelines, and other control and interaction logic that facilitates the utilization of multiple request processing pipelines, since multiple output recommendations may be provided and fourth reason and result may occur in an embodiment)
in response to an instruction to reject the first identification reason and accept the third identification reason, the processing circuitry modifies the plurality of trained models to perform modified identification processing by causing the plurality of trained models to refrain from outputting the first identification reason (Reiner par. 29, 111 teaches validating, refuting, or modifying data throughout the course of the patient care continuum, therefore the validating and refuting may occur in continuum, which is interpreted as an accepting or rejection of any one of the outputted reasons and results). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Boroczky to refrain from outputting a first identification reason in response to instructions for rejecting a first identification reason and accept a fourth identification reason as taught by Reiner with the motivation to decrease data redundancy through healthcare providers duplicating medical tests and studies which may not have been necessary had a full complement of medical data be readily available at any time in the instant point of care (Reiner par. 5).
As per claim 5, Boroczky and Reiner teach all the limitations of claim 4 and further teach wherein the processing circuitry modifies the plurality of trained models by adding a new trained model to the plurality of trained models (Boroczky par. 63-64 teaches training machine learning algorithms with artificial patients to generate and update different classifiers, such as neural networks, support vector machines, decision trees, and an ensemble of classifiers, which when used to in a process would be a modification by using a newly trained model).
As per claim 6, Boroczky and Reiner teach a diagnosis support system comprising: a memory storing a plurality of trained models; and processing circuitry configured to: execute identification processing with the plurality of trained models by using medical information as an input to output a first identification result and a first identification reason for providing the first identification result; modify the plurality of trained models to perform modified identification processing by causing the plurality of trained models to refrain from outputting the first identification reason in response to an instruction to reject the first identification reason; execute the modified identification processing with the modified plurality of trained models by using the medical information as an input to output a second identification result and a second identification reason for providing the second identification result, the second identification reason being different from the first identification reason: and output the second identification result and the second identification reason as part of at least one of an interpretation report, a description for a patient, and a medical recommendation (see claim 1 rejection).
As per claim 7, Boroczky and Reiner teach a diagnosis support method comprising: storing a plurality of trained models in a memory; executing identification processing with the plurality of trained models by using medical information as an input to output a first identification result and a first identification reason for providing the first identification result; receiving an instruction to reject the first identification reason; modifying the plurality of trained models to perform modified identification processing by causing the plurality of trained models to refrain from outputting the first identification reason in response to the instruction to reject the first identification reason; executing the modified identification processing with the modified plurality of trained models by using the medical information as an input to output a second identification result and a second identification reason for providing the second identification result, the second identification reason being different from the first identification reason: and output the second identification result and the second identification reason as part of at least one of an interpretation report, a description for a patient, and a medical recommendation (see claim 1 rejection).
As per claim 8, Boroczky and Reiner teach a non-transitory storage medium storing a program that causes processing circuitry to: execute identification processing with a plurality of trained models stored in a memory by using medical information as an input to output a first identification result and a first identification reason for providing the first identification result; modify the plurality of trained models to perform modified identification processing to refrain from outputting the first identification reason in response to an instruction to reject the first identification reason; execute the modified identification processing with the modified plurality of trained models by using the medical information as an input to output a second identification result and a second identification reason for providing the second identification result, the second identification reason being different from the first identification reason: and output the second identification result and the second identification reason as part of at least one of an interpretation report, a description for a patient, and a medical recommendation (see claim 1 rejection).
As per claim 9, Boroczky and Reiner teach all the limitations of claim 1 and further teach wherein the processing circuitry configured to output the second identification result and the second identification reason comprises processing circuitry configured to output the interpretation report (Boroczky fig. 4 and associated paragraphs, par. 27, 35, 44, 56-59 teaches use of IBM Watson to provide situation specific advice, insights, guidance, and answer questions based on specific evidence, which is interpreted as outputting a results and reason as a medical recommendation; the knowledge base expansion based operations may comprise artificial intelligence system training, patient diagnostics, medical treatment recommendation systems, medical practice management systems, personal patient care plan generation and monitoring, patient electronic medical record (EMR) evaluation for various purposes, such as for identifying patients that are suitable for a medical trial or a particular type of medical treatment, or the like, here the emr and any medical recommendations may be interpreted as interpretation reports and include patient information, interpreted as description of patients).
As per claim 10, Boroczky and Reiner teach all the limitations of claim 1 and further teach wherein the processing circuitry configured to output the second identification result and the second identification reason comprises processing circuitry configured to output the description for the patient (Boroczky fig. 4 and associated paragraphs, par. 27, 35, 44, 56-59 teaches use of IBM Watson to provide situation specific advice, insights, guidance, and answer questions based on specific evidence, which is interpreted as outputting a results and reason as a medical recommendation; the knowledge base expansion based operations may comprise artificial intelligence system training, patient diagnostics, medical treatment recommendation systems, medical practice management systems, personal patient care plan generation and monitoring, patient electronic medical record (EMR) evaluation for various purposes, such as for identifying patients that are suitable for a medical trial or a particular type of medical treatment, or the like, here the emr and any medical recommendations may be interpreted as interpretation reports and include patient information, interpreted as description of patients).
As per claim 11, Boroczky and Reiner teach all the limitations of claim 1 and further teach wherein the processing circuitry configured to output the second identification result and the second identification reason comprises processing circuitry configured to output the medical recommendation (Boroczky fig. 4 and associated paragraphs, par. 27, 35, 44, 56-59 teaches use of IBM Watson to provide situation specific advice, insights, guidance, and answer questions based on specific evidence, which is interpreted as outputting a results and reason as a medical recommendation; the knowledge base expansion based operations may comprise artificial intelligence system training, patient diagnostics, medical treatment recommendation systems, medical practice management systems, personal patient care plan generation and monitoring, patient electronic medical record (EMR) evaluation for various purposes, such as for identifying patients that are suitable for a medical trial or a particular type of medical treatment, or the like, here the emr and any medical recommendations may be interpreted as interpretation reports and include patient information, interpreted as description of patients).
As per claim 12, Boroczky and Reiner teach all the limitations of claim 1 and further teach wherein the plurality of trained models comprise a plurality of trained neural networks (Boroczky par. 63 teaches the trained deep learning-based algorithms, including neural networks).
As per claim 13, Boroczky and Reiner teach all the limitations of claim 12 and further teach wherein the processing circuitry configured to modify the plurality of trained models comprises processing circuitry configured to modify the plurality of trained neural networks by deleting a node relating to the rejected first identification reason (Reiner par. 97, 111, 116 teaches editing or deleting inaccurate or questionable data and additional search categories, here the deletion of search categories is interpreted as deleting a node, because a rejection of a result leads to modification and deletion of search categories, and the search category is a processing point of patient data in a system). 

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 3/28/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claim amendments overcome the 101 rejection, because the additions are not shown to be directed to ineligible subject matter (Remarks p. 7-8). Examiner respectfully disagrees. 
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B with  citations to the MPEP 2106.04 and case law. The additional elements are not considered when initially determining if the claim is directed to an abstract idea. If the claim is directed to an abstract idea, as noted above, then a determination is made whether the claim has an inventive concept. The Revised Guidance explains that when making this determination, one should consider whether the additional claim elements add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append[] well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.” Revised Guidance, 84 Fed. Reg. at 56. The additional limitations presented as amendments have been addressed above. The outputting of identification results based on processed information is not interpreted as an additional element, it is interpreted as being a part of the above-described abstract ideas.
Applicant argues that the claims are integrated into a practical application because the functions of the processing circuitry contain specific actions to be performed to achieve the function of outputting identification results and reasons (p. 7-8). Examiner respectfully disagrees. 
The specific elements directed with a new source of information does not alone indicate patent eligible subject matter. See Uniloc USA, Inc. v. ADP, EEC, 772 F. App’x 890, 902 (Fed. Cir. 2019) (“Similarly, even if a ‘user identity based policy’ is a new source or type of information, it is still abstract information that, as such, does not contribute to any inventive concept.”); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.”). Here, outputting identification results and reasons do not provide any meaningful limitations or provide any technological improvements.
There is no meaningful difference between the recited claim limitations and a number of other methods that courts have determined are directed to mental processes. See, e.g., In re Grams, 888 F.2d 835, 837-41 (Fed. Cir. 1989) (method of diagnosing an abnormal condition in an individual); SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 953-56 (Fed. Cir. 2014) (method for guiding the selection of a therapeutic treatment regimen for a patient with a known disease or medical condition); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (method of determining whether an immunization schedule affects the incidence or severity of a chronic immune-mediated disorder). Like the steps in these decisions, the steps in the instant claims are so broadly drawn that they encompass acts that people can perform in their minds or using pen and paper. Additional elements are analyzed separately. The additional elements were not found to show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves a technology. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to support diagnosis instead of treating patients.
Moreover, this method of diagnosis support is similar to other automated methods that fall within the certain methods of organizing human activity category of abstract ideas. See, e.g., In re Meyer, 688 F.2d 789, 795 (CCPA 1982) (determining that an “invention . . . concerned with replacing, in part, the thinking processes of a neurologist with a computer” is directed to an abstract idea); MPEP § 2106.04(a)(2)(II)(C) (explaining that the claims in Meyer are examples of claims directed to managing human behavior); see also In re Salwan, 681 F. App’x 938, 941 (Fed. Cir. 2017) (determining that a claimed method for transferring patient health information “describes little more than the automation of a ‘method of organizing human activity’ with respect to medical information”). Here, the claims are directed to providing diagnosis support and the above abstract ideas describe automation of medical data processing and diagnosis.
Applicant argues that the claims should be patent eligible because they recite using a plurality of trained models, because the trained models cannot be practically performed in the human mind (p. 8). Examiner respectfully disagrees. 
The trained models are interpreted as additional elements that function to provide extra solution activity, do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing. Moreover, the trained models may utilize a machine learning algorithm, such as discrimination analysis, logistic regression, a support vector machine, a neural network, Randomized Trees, or a subspace method, may be any composite function, and are generally stated as to their function and are only used to support diagnosis instead of treating patients (specification p. 11, 35). 
Applicant argues the withdrawal of the obviousness rejections. Applicant argues that the amended claim limitations are not taught or suggested by the combination of cited references (p. 8-9). Applicant further states that the references do not teach modifying a plurality of trained models. Examiner respectfully disagrees. 
Boroczky par. 47, 64, 94, 101 teaches using hundreds or even thousands of reasoning algorithms for processing, where modifications and variations to embodiments may be made, which is interpreted as a modification of the trained models providing modified identification processing. Moreover, cognitive artificial intelligence training mechanism may perform a backpropagation to update how nonimage-based information of real patients is perturbed as well as how medical images of real patients are perturbed so that future changes will provide more accurate nonimage-based information changes and the medical image changes. Reiner par. 91 teaches modifying and customizing search protocols, including the expanding the number and complexity of the created infrastructure and workflow. As such the claims are unpatentable as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686